*661OPINION.
MaRquette:
The first question presented relates to an alleged loss of $90,000, claimed to have been sustained in 1918, upon the sale of stock of the Banque Franco Americaine to Day. It is the contention of the taxpayer that, at the time of the exchange in August, 191Y, the stock had a value equal to its par value of $100,000, and that this value should be used as the basis for determining the loss on the sale in 1918. The Commissioner held that the stock had no value at the time of the exchange in 191Y in excess of the sales price realized in 1918, and disallowed the deduction. The value of the stock at the time of the exchange is, therefore, the point upon which the taxpayer’s case hinges. The testimony offered to prove the fair market value of the stock of the bank in 191Y was that of Day, a son-in-law of the decedent, who had been the representative of the bank in the United States. His evidence consisted principally of his opinion as to how the bank would pay out on liquidation and the history of the institution. His only expression of value in August, 191Y, is found in the following quotation from his testimony on cross examination:
Q. So, you think that the stock would have been worth about as much in August, 1917, as it was in 1918, when it was sold to you?
A. Yes, sir.
Q. About the same value?
A. Yes, sir.
Q. You placed about the same value on the stock?
A. Yes, sir.
*662No actual sales of the stock occurred prior to that by the decedent to Day. No evidence was produced by the taxpayer to show the financial condition of the Banque Franco Americaine, or otherwise, to assist in a determination that the fair market value of the bank stock at the time of the exchange in 1917 was other than as testified in the above quotation.
The decedent knew from investigation, and from conversations with Day, the condition of the Banque Franco Americaine. He had sent his attorney to Europe on at least two occasions to bring back a report on the situation. The attorney was produced as a witness, but declined to express any opinion as to the value of this stock. There were no other sales than the one to Day in 1918. Day certainly knew the situation, at least as well as the decedent did. We have Day’s testimony that the value in 1917 was no different than when he purchased the stock in 1918. True, there was no market in 1917, in the sense of there being a willing buyer and seller, but there is nothing in this appeal to show that the 1917 value was any greater or less than the value in 1918, and, upon the record as it stands before us, we can come to no other conclusion than that the sale in 1918 and the testimony of Day express the fair market value of the stock in 1917. It follows that the $90,000 was not deductible as a loss sustained in 1918. Whether the loss, if any, was deductible in 1917, is not before us for determination.
The remaining questions relate to the deduction of bad debts owing to the decedent by a certain corporation, which was engaged in the business of the development of Oklahoma oil lands.
In 1916, the corporation had liabilities of some $47,000 and assets of about $4,000, without including among the assets any value for the oil lands which were owned by it. Those lands were subject to unpaid taxes accumulated through a series of years. Tax lien certificates had issued in 1916, but under the laws of Oklahoma the land could not be sold for the tax obligations until the expiration of two years. During the interim there was the possibility of the discovery of oil, which, .when availed of, would have offset the taxes and all other liabilities and quite probably netted a considerable amount in excess thereof.
' The decedent, being conversant with the situation, delayed any charge off of the obligations until there was a final certainty that they could never be paid. Such, in his opinion, occurred in 1918, when deeds for the property were delivered because of the nonpayment of the taxes.
The determination by the Commissioner disallowing the deductions for bad debts constitutes prima facie evidence that the debts were not ascertained to be worthless and charged off within the *663year 1918. The taxpayer has sustained the burden of proof by evidence showing the divestment of all title to the lands in 1918 and the possession of no assets by the debtor out of which the debts might be paid. It was then incumbent upon the Commissioner to submit to us the proper evidence showing that the debt was ascertained to be worthless in some year other than 1918. The Commissioner contends that the debt was ascertained to be worthless in 1916, because the debtor then had liabilities of $47,000 and assets of $4,000, without including the oil lands therein.
Assuming that the tax-lien certificate constituted a sale of the land, subject to the condition subsequent of redemption by the discharge of the lien within two years, that equity or right of redemption was an asset the value of which would be determined by the value of the land less the lien and other charges in connection therewith. We do not deem that it was incumbent upon the taxpayer, under our rules, to negative a contention by the Commissioner, but rather that the Commissioner should prove the worthlessness of the debt in a year other than 1918, in' contradiction of the proof by the taxpayer that the debt was ascertained by him to be worthless in 1918 and then charged off. The deduction of the bad debts should be allowed for 1918. See Appeal of Steele Cotton Mill Co., 1 B. T. A. 299; Appeal of Murchison National Bank, 1 B. T. A. 617; Appeal of Magnus, Mabee & Reynard, Inc., 1 B. T. A. 907; Appeal of G. C. Krack, 1 B. T. A. 1119.